 



EXHIBIT 10.5
Zimmer Holdings, Inc.
2006 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANTED TO
AWARD RECIPIENT: [   ]
RESTRICTED STOCK UNIT AWARD SHARES: [   ]
AWARD DATE: [   ]
Compensation and Management Development Committee:
Gentlemen:
     You have advised me that I have been granted the above restricted stock
unit (“RSU”) award subject to the terms, restrictions and conditions set forth
in this agreement, including the provision that receipt of the shares of the
stock award is contingent upon my remaining in the continuous employ of Zimmer
Holdings, Inc. or a subsidiary for period of five years from the Award Date. I
understand that some or all of such RSUs may be forfeited if I leave the Company
prior to that time, and it is expected that I will retain the stock I receive
upon the lapse of the restrictions consistent with the Company’s retention
guidelines in effect at the time the restrictions lapse.
     My signature below indicates my agreement to all the terms, restrictions
and conditions herein set forth.

                  Date   Signature

 
ZIMMER HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD FOR NON-US EMPLOYEES
     1. RSU AWARD
     Under the terms of the Zimmer Holdings, Inc. 2006 Stock Incentive Plan (the
“Plan”) the Compensation and Management Development Committee of the Board of
Directors of Zimmer Holdings, Inc. (the “Committee”) has granted to the Award
Recipient on the Award Date an award of RSUs over Zimmer Holdings, Inc. Common
Stock, par value $0.01 per share (“Common Stock”), as designated herein subject
to the terms, conditions, and restrictions set forth in this agreement (this
“RSU Award”). The purposes of such RSU Award are to motivate and retain the
Award Recipient as an employee of Zimmer Holdings, Inc. (the “Company”) or a
subsidiary of the Company, to encourage the Award Recipient to continue to give
best efforts for the Company’s future success, and to further the opportunity
for stock ownership by the Award Recipient in order to increase the Award
Recipient’s proprietary interest in the Company. Each RSU represents an
unfunded, unsecured promise by the Company to deliver one share of Common Stock,
subject to certain restrictions and the terms and conditions contained in this
agreement. Except as may be required by law, the Award Recipient is not required
to make any payment (other than payments for taxes pursuant to Section 7 hereof)
or provide any consideration other than the rendering of future services to the
Company or a subsidiary of the Company.

 



--------------------------------------------------------------------------------



 



     2. NO SHAREHOLDER RIGHTS
     The grant of RSUs does not entitle the Award Recipient to any rights of a
shareholder of Common Stock, including dividends or voting rights. The rights of
the Award Recipient with respect to the RSUs shall remain forfeitable at all
time prior to the lapse of the Restriction Period, as defined in Section 4
below.
     3. TRANSFER RESTRICTIONS
     Neither the RSUs nor any interest thereto may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, and any such purported sale, assignment,
transfer, pledge, hypothecation or other disposition shall be void and
unenforceable against the Company.
     4. RESTRICTIONS AND FORFEITURES
     Except as otherwise provided in this Section 4, this RSU Award shall be
subject to the restrictions and conditions set forth herein during the period
from the Award Date until such RSUs become vested and nonforfeitable (the
“Restriction Period”).
     (a) Except as set forth in this Section 4, one third of this RSU Award
shall become vested and nonforfeitable on the third anniversary of the Award
Date provided the Award Recipient has been continuously employed by the Company
or a subsidiary of the Company since the Award Date; an additional third of this
RSU Award shall become vested and nonforfeitable on the fourth anniversary of
the Award Date provided the Award Recipient shall have been continuously
employed by the Company or a subsidiary of the Company since the Award Date; and
the final third of this RSU Award shall become vested and nonforfeitable on the
fifth anniversary of the Award Date provided the Award Recipient shall have been
continuously employed by the Company or a subsidiary of the Company since the
Award Date.
     (b) Certificates for shares of Common Stock covered by this RSU Award shall
be delivered to the Award Recipient only after the Restriction Period shall have
expired.
     (c) Except as set forth below, if during the Restriction Period the Award
Recipient terminates employment with the Company or a subsidiary for any reason
other than retirement, death or disability, the RSUs that are not already vested
shall be forfeited. If during the Restriction Period and after the Award
Recipient has been continuously employed for one year or more from Award Date,
the Award Recipient terminates employment with the Company or a subsidiary on
account of retirement, death or disability, the restrictions with respect to
this RSU Award shall be waived and the RSUs will be deemed fully vested. In the
event of the termination of an Award Recipient’s employment by the Company,
other than for cause, retirement, death or disability, after one year of
continuous employment with the Company after the Award Date, a pro rata portion
of this RSU Award shall be deemed vested as shown in Schedule A to this
agreement. Such pro rata portion shall include the portion, if any, of this RSU
Award already vested under the terms of this agreement. “Retirement” shall mean
the Award Recipient’s termination of employment with the Company or a subsidiary
on or after (i) the Award Recipient’s 65th birthday, (ii) the Award Recipient’s
55th birthday after having completed 10 years of service with the Company or any
of its subsidiaries, or (iii) the date the sum of the Award Recipient’s age plus
years of service, when rounded up to the next highest number, equals at least 70
and the Award Recipient has completed ten years of service with the Company or
any of its subsidiaries and the Award Recipient’s employment terminates for any
reason other than death, disability, resignation, willful misconduct, or
activity deemed detrimental to the interest of the Company and, where
applicable, the Award Recipient has executed a general release and/or a covenant
not to solicit as required by the Company. “Disability” shall mean qualifying
and receiving payments under a disability pay plan of the Company. “Cause” shall
mean termination by the Company of the Award Recipient’s employment upon the
willful and continued failure by the Award Recipient to substantially perform
the Award Recipient’s duties with the Company (other than any such a failure
resulting from the Award Recipient’s incapacity due to physical or mental
illness) for a period of at least 30 days after a written demand for substantial
performance is delivered to the Award Recipient, which demand specifically
identifies the manner in which the Award Recipient has not substantially
performed the Award Recipient’s duties, or the willful engaging by the Award
Recipient in conduct which is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise. No act, or failure to act,
on the Award Recipient’s part shall be deemed willful unless done, or omitted to
be done, by the Award Recipient not in good faith and without reasonable belief
that the Award Recipient’s act, or failure to act, was in the best interest of
the Company. In the event of special circumstances as determined by the
Committee, the Committee may, in its sole discretion where it finds that a
waiver would be in the best interests of the Company, waive any restrictions
then remaining with respect to all or part of this RSU Award and accelerate the
vesting with regard to such RSU Award or part thereof. For the purposes of this
RSU Award, service with Bristol-Myers Squibb Company and its subsidiaries and
affiliates before the effective date of the Plan shall be included as service
with the Company.
     (d) In the event that the Award Recipient fails promptly to pay or make
satisfactory arrangements as to the Withholding Tax Obligation as provided in
Section 7, all unvested RSUs shall be forfeited by the Award Recipient.

2



--------------------------------------------------------------------------------



 



     (e) (i) A transfer of an Award Recipient’s employment from the Company to a
subsidiary, or vice versa, or from one subsidiary to another, (ii) a leave of
absence, duly authorized in writing by the Company, for military service or
sickness or for any other purpose approved by the Company if the period of such
leave does not exceed ninety (90) days, and (iii) a leave of absence in excess
of ninety (90) days, duly authorized in writing, by the Company, provided the
Award Recipient’s right to reemployment is guaranteed either by a statute or by
contract, shall not be deemed a termination of employment. However, failure of
the Award Recipient to return to the employ of the Company at the end of an
approved leave of absence shall be deemed a termination. During a leave of
absence as defined in (ii) or (iii), the Award Recipient will be considered to
have been continuously employed by the Company but such period shall not be
counted in determining the period of employment for vesting purposes of this
Section 4.
     (f) (i) The Award Recipient agrees that, during the Restriction Period and
for the Non-Competition Period set forth below, except with the prior written
consent of the Company, the Award Recipient shall not in any way, directly or
indirectly, own, manage, operate, control, accept employment or a consulting
position with or otherwise advise or assist or be actively connected with or
have any financial interest in, directly or indirectly, any enterprise which
engages in, or otherwise carries on, any business activity in competition with
the business of the Company in any geographic area (including, without
limitation, the United States and each county in the State of California in
which the Company from time to time sells or offers its products for sale) in
which it engages in such business. The Award Recipient recognizes that the
Company’s business is worldwide in scope in that it directly advertises and
solicits business from customers wherever they may be found. Wherever “Company”
is used in this sub-section (f), it shall include all subsidiaries and
affiliates of the Company. The Award Recipient further agrees that during the
periods referenced above the Award Recipient shall not take any action which
might divert from the Company or any of its affiliates, successors or assigns
any opportunity which would be within the scope of its or their respective
present or future operations or business. It is understood that ownership of not
more than one percent (1%) of the equity securities of a public company shall in
no way be prohibited pursuant to the foregoing provisions.
          (ii) For purposes of this sub-section (f), the Non-Competition Period
shall be a period of one year commencing on the date of the Award Recipient’s
termination of employment for any reason.
     5. STOCK CERTIFICATES
     The stock certificate(s), if any, evidencing the shares issued upon vesting
of this RSU Award shall be registered on the Company’s books in the name of the
Award Recipient after the lapse of the Restriction Period.
     The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock upon the end of the Restriction
Period prior to (i) the admission of such shares to listing on any stock
exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, or (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency, which the Company shall, in its sole discretion, determine to be
necessary or advisable.
     6. DEATH OF AWARD RECIPIENT
     In the event of the Award Recipient’s death prior to the delivery of shares
issuable pursuant to vested RSUs, such shares shall be delivered to the Award
Recipient’s estate, upon presentation to the Committee of letters testamentary
or other documentation satisfactory to the Committee.
     7. RESPONSIBILITY FOR TAXES
          Regardless of any action the Company or the Award Recipient’s actual
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Award
Recipient acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Award Recipient is and remains the Award Recipient’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the conversion of the RSUs into shares of Common Stock, the
subsequent sale of any shares acquired at vesting and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of the RSUs to reduce or eliminate the Award
Recipient’s liability for Tax-Related Items.
          Prior to the issuance of shares of Common Stock pursuant to this RSU
Award, the Award Recipient shall pay, or make adequate arrangements satisfactory
to the Company or to the Employer (in their sole discretion) to satisfy all
withholding and payment on account obligations of the Company and/or Employer.
In this regard and, if permissible under local law, the Award Recipient
authorizes the Company and/or the Employer, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items legally Payable by the Award
Recipient in one or any combination of the forms specified below:

3



--------------------------------------------------------------------------------



 



     (a) by requiring the Award Recipient to pay an amount necessary to pay the
Tax-Related Items directly to the Company (or the Employer) in the form of cash,
check or other cash equivalent;
     (b) by the deduction of such amount from wages or other cash compensation
payable to the Award Recipient by the Company and/or the Employer;
     (c) by withholding a net number of shares otherwise issuable having a then
current fair market value not exceeding the amount necessary to satisfy the
withholding obligation of the Company or the Employer based on the minimum
applicable statutory withholding rates; or
     (d) by arranging for the sale of shares to be issued upon vesting of the
RSUs (on the Award Recipient’s behalf and at the Award Recipient’s direction
pursuant to this authorization).
          If the Company satisfies the obligation for Tax-Related Items by
withholding a number of whole shares as described in clause (c) above, the Award
Recipient is deemed to have been issued the full number of shares subject to the
RSU Award, notwithstanding that a number of the shares is held back solely for
the purpose of paying the Tax-Related Items due as a result of the vesting of
the RSUs. The Award Recipient shall pay to the Company or to the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Award Recipient’s receipt of this Award, the vesting
of the RSUs, or the conversion of the vested RSUs into shares that cannot be
satisfied by the means previously described. The Company may refuse to deliver
shares to the Award Recipient if the Award Recipient fails to comply with the
Award Recipient’s obligation in connection with the Tax-Related Items as
described herein.
     8. NATURE OF GRANT
     In accepting the RSUs, the Award Recipient acknowledges that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;
          (b) the award of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs even if RSUs have been awarded repeatedly in the past;
          (c) all decisions with respect to future RSUs, if any, will be at the
sole discretion of the Company;
          (d) the Award Recipient’s participation in the Plan is voluntary;
          (e) the RSU Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and the RSUs are outside the scope of the Award Recipient’s
employment contract, if any;
          (f) the RSUs are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
          (g) neither the RSU Award nor any provision of this agreement nor the
Plan confer upon the Award Recipient any right with respect to employment or
continuation of current employment, and in the event that the Award Recipient is
not an employee of the Company, the RSUs shall not be interpreted to form an
employment contract or relationship with the Company;
          (h) the future value of the shares underlying the RSUs is unknown and
cannot be predicted with certainty;
          (i) if the Award Recipient receives shares, the value of such shares
acquired on vesting of the RSUs may increase or decrease in value;
          (j) no claim or entitlement to compensation or damages arises from
termination of the RSUs, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the shares received upon vesting of
the RSUs resulting from termination of the Award Recipient’s employment by the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Award Recipient irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Award Recipient shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim;

4



--------------------------------------------------------------------------------



 



          (k) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Award Recipient’s
participation in the Plan, or his or her acquisition or sale of the underlying
shares; and
          (l) the Award Recipient is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
     9. DATA PRIVACY
     The Award Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Award
Recipient’s personal data as described in this agreement and any other RSU grant
materials by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Award Recipient ‘s participation in the Plan.
     The Award Recipient understands that the Company and the Employer may hold
certain personal information about the Award Recipient, including, but not
limited to, the Award Recipient’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Award
Recipient’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
     The Award Recipient understands that Data will be transferred to The Bank
of New York or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Award Recipient understands that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Award Recipient’s country. The Award
Recipient understands that the Award Recipient may request a list with the names
and addresses of any potential recipients of the Data by contacting the Award
Recipient’s local human resources representative. The Award Recipient authorizes
the Company, The Bank of New York and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Award Recipient’s participation in the Plan. The Award
Recipient understands that Data will be held only as long as is necessary to
implement, administer and manage the Award Recipient’s participation in the
Plan. The Award Recipient understands that he/she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Award Recipient’s local
human resources representative. The Award Recipient understands, however, that
refusing or withdrawing his/her consent may affect the Award Recipient’s ability
to participate in the Plan. For more information on the consequences of the
Award Recipient’s refusal to consent or withdrawal of consent, the Award
Recipient understands that he/she may contact his/her local human resources
representative.
     10. CHANGES IN CAPITALIZATION
     If prior to the expiration of the Restriction Period changes occur in the
outstanding Common Stock by reason of stock dividends, recapitalization,
mergers, consolidations, stock splits, combinations or exchanges of shares and
the like, the number and class of shares subject to this RSU Award shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive. If as a result of any adjustment under this paragraph any Award
Recipient should become entitled to a fractional share of stock, the Award
Recipient shall have the right only to the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.
     11. NOTICE
     Until the Award Recipient is advised otherwise by the Committee, all
notices and other correspondence with respect to this RSU Award will be
effective upon receipt at the following address:
Compensation and Management Development Committee of the Board of Directors of
Zimmer Holdings, Inc.
Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708

5



--------------------------------------------------------------------------------



 



     12. BREACH OF RESTRICTIVE COVENANTS
     The Award Recipient understands and agrees that if he or she violates the
covenant not to compete contained in Section 4(f) of this agreement or any other
restrictive covenant in favor of the Company that he or she is a party to, the
Committee may require the Award Recipient to forfeit his or her right to any
unvested portion of the RSU Award and, to the extent that any portion of the RSU
Award has previously vested, the Committee may require the Award Recipient to
return to the Company the shares covered by the RSU Award or any cash proceeds
received by the Award Recipient upon the sale of such shares.
     13. CONSENT TO ELECTRONIC DELIVERY
     The Company may, in its sole discretion, decide to deliver any documents
related to the RSU Award granted under and participation in the Plan or future
stock awards that may be granted under the Plan by electronic means or to
request the Award Recipient’s consent to participate in the Plan by electronic
means. The Award Recipient hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     14. SECTION 409A COMPLIANCE
     To the extent applicable, it is intended that the Plan and the Agreement
comply with the requirements of Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. Any provision of the Plan or this agreement that would
cause this RSU Award to fail to satisfy Section 409A shall have no force or
effect until amended to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.
     15. CONSTRUCTION AND INTERPRETATION
     The Board of Directors of the Company (the “Board”) and the Committee shall
have full authority and discretion, subject only to the express terms of the
Plan, to decide all matters relating to the administration and interpretation of
the Plan and this agreement and all such Board and Committee determinations
shall be final, conclusive, and binding upon the Award Recipient and all
interested parties. The terms and conditions set forth in this agreement are
subject in all respects to the terms and conditions of the Plan, as amended from
time to time, which shall be controlling. This agreement contains the entire
understanding of the parties and may not be modified or amended except in
writing duly signed by the parties. The waiver of, or failure to enforce, any
provision of this agreement or the Plan by the Company will not constitute a
waiver by the Company of the same provision or right at any other time or a
waiver of any other provision or right. The various provisions of this agreement
are severable and any determination of invalidity or unenforceability of any
provision shall have no effect on the remaining provisions. This agreement will
be binding upon and inure to the benefit of the successors, assigns, and heirs
of the respective parties. The validity and construction of this agreement shall
be governed by the laws of the State of Indiana, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
If the Award Recipient has received this agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different that the English version, the English
version will control.
     16. SEVERABILITY
     In the event any provision of this agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this agreement, and this agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.

            ZIMMER HOLDINGS, INC.
      By                      

6



--------------------------------------------------------------------------------



 



         

Schedule A

          Months Completed After Award Date   Percent Vested
 
       
12
    11.111 %
13
    12.037 %
14
    12.963 %
15
    13.889 %
16
    14.815 %
17
    15.741 %
18
    16.667 %
19
    17.593 %
20
    18.519 %
21
    19.444 %
22
    20.370 %
23
    21.296 %
24
    22.222 %
25
    23.148 %
26
    24.074 %
27
    25.000 %
28
    25.926 %
29
    26.852 %
30
    27.778 %
31
    28.704 %
32
    29.630 %
33
    30.556 %
34
    31.481 %
35
    32.407 %
36
    33.333 %
37
    36.111 %
38
    38.889 %
39
    41.667 %
40
    44.444 %
41
    47.222 %
42
    50.000 %
43
    52.778 %
44
    55.556 %
45
    58.333 %
46
    61.111 %
47
    63.889 %
48
    66.667 %
49
    69.444 %
50
    72.222 %
51
    75.000 %
52
    77.778 %
53
    80.556 %
54
    83.333 %
55
    86.111 %
56
    88.889 %
57
    91.667 %
58
    94.444 %
59
    97.222 %
60
    100.000 %

7